

EXHIBIT 10.47




THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT




This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Agreement”) is entered into and effective on April 14, 2009, and is by and
among CPI Corp., a Delaware corporation (“Company”) and Bank of America, N.A.
(as successor to LaSalle Bank National Association) (“Bank of America”), as
“Administrative Agent,” and Bank of America and the undersigned Required
Lenders, as “Lenders.”


Recitals:


A.
Company, Administrative Agent, Bank of America and the Lenders are party to that
certain Second Amended and Restated Credit Agreement dated as of June 8, 2007,
as amended by the First Amendment to Second Amended and Restated Credit
Agreement dated as of June 8, 2007, and as amended by the Second Amendment to
Second Amended and Restated Credit Agreement dated as of December 10, 2008 (as
amended, the “Credit Agreement”).



B.
Administrative Agent, the undersigned Required Lenders and Company have agreed
to the provisions set forth herein on the terms and conditions contained herein.



Agreement


Therefore, in consideration of the mutual agreements herein and other sufficient
consideration, the receipt of which is hereby acknowledged, Company,
Administrative Agent and the undersigned Required Lenders hereby agree as
follows:


1.  
Definitions.  

 
Capitalized terms used and not otherwise defined herein have the meanings given
them in the Credit Agreement.


2.  
Effectiveness of Agreement.  

 
This Agreement shall become effective as of the date set forth in the
introductory paragraph to this Agreement, but only if on or before 1:00 p.m.
Central time on the date first written above (A) this Agreement has been
executed and delivered by the Company, Administrative Agent and the undersigned
Required Lenders (as evidenced by receipt by the Administrative Agent of
executed signature pages to this Amendment from Lenders constituting the
Required Lenders); (B) all of the documents listed on Exhibit A to this
Agreement have been executed and delivered, each in form and substance
reasonably satisfactory to Administrative Agent and the undersigned Required
Lenders; (C) the Company has paid in same day funds all fees that may be owing
to Administrative Agent pursuant to any agent fee letter or other arrangement;
(D) the Company has paid to Administrative Agent’s counsel, all reasonable fees
and expenses incurred by such counsel prior to the date hereof and as may be
reasonably estimated to be incurred following the date hereof in connection with
this Agreement, in each case as invoiced to the Company in reasonable detail;
and (E) the Company has paid in same day funds the Third Amendment Fees (as
defined below).  If the Required Lenders execute this Agreement, as a condition
to the effectiveness of this Agreement, the Company shall pay to Administrative
Agent, on behalf of each Lender who executes this Agreement and delivers its
signature page to the Administrative Agent on or before 1:00 p.m. Central time
on the date first written above, an amendment fee equal to thirty seven and one
half (37.5) basis points multiplied by each such Lender’s total Commitment (with
respect to any such Lender, the “Third Amendment Fee,” and with respect to all
such Lenders, collectively, the “Third Amendment Fees”).  The Company hereby
irrevocably authorizes, requests and directs Administrative Agent to debit its
operating account at Administrative Agent to pay the Third Amendment Fees if not
otherwise paid directly by the Company when due.  Upon receipt of the Third
Amendment Fees, the Administrative Agent shall distribute such fees to each
Lender who has earned a Third Amendment Fee pursuant to this Section 2.  Each
Third Amendment Fee shall be deemed to be fully-earned when due and payable, and
shall be nonrefundable under any circumstances once paid.
 
 

 
3.  
Amendment to Credit Agreement. 

 
3.1. Applicable Margin.
 
The definition of “Applicable Margin” in Section 1.1 of the Credit Agreement is
deleted and replaced with the following:


“Applicable Margin means:


(A) for any day, the rate per annum set forth below opposite the level (the
“Level”) then in effect, it being understood that the Applicable Margin for
(i) LIBOR Loans that are Revolving Loans shall be the percentage set forth under
the column “LIBOR Margin Revolving Loans”, (ii) Base Rate Loans that are
Revolving Loans shall be the percentage set forth under the column “Base Rate
Margin Revolving Loans”, (iii) the Non-Use Fee Rate shall be the percentage set
forth under the column “Non-Use Fee Rate” and (iv) the L/C Fee shall be the
percentage set forth under the column “L/C Fee Rate”:


Level
 
Ratio of Total Funded Debt
to EBITDA Ratio
 
LIBOR
Margin Revolving Loans
   
Base Rate
Margin Revolving Loans
   
Non-Use
Fee Rate
   
L/C Fee
Rate
   I  
Greater than or equal to 2.00 to 1.00
    4.000 %     2.500 %     0.500 %     4.000 %
II
 
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
    3.750 %     2.250 %     0.500 %     3.750 %
III
 
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00
    3.500 %     2.000 %     0.500 %     3.500 %
IV
 
Less than 1.00 to 1.00
    3.250 %     1.750 %     0.500 %     3.250 %



The LIBOR Margin Revolving Loans, the Base Rate Margin Revolving Loans, the
Non-Use Fee Rate and the L/C Fee Rate shall be adjusted, to the extent
applicable, on the fifth (5th) Business Day after the Company provides or is
required to provide the annual and quarterly financial statements and other
information pursuant to Section 10.1.1 or 10.1.2, as applicable, and the related
Compliance Certificate, pursuant to Section 10.1.3.  Notwithstanding anything
contained in this paragraph to the contrary, (a) if the Company fails to deliver
such financial statements and Compliance Certificate in accordance with the
provisions of Section 10.1.1, 10.1.2 and 10.1.3, the LIBOR Margin Revolving
Loans, the Base Rate Margin Revolving Loans, the Non-Use Fee Rate and the L/C
Fee Rate shall be based upon Level I above beginning on the date such financial
statements and Compliance Certificate were required to be delivered until the
fifth (5th) Business Day after such financial statements and Compliance
Certificate are actually delivered, whereupon the Applicable Margin shall be
determined by the then current Level; (b) no reduction to any Applicable Margin
shall become effective at any time when an Event of Default or Unmatured Event
of Default has occurred and is continuing; and (c) the Applicable Margin shall
be based on Level I until the date on which the financial statements and
Compliance Certificate are required to be delivered for the Fiscal Quarter
ending May 2, 2009.
 
 
2


(B) for any day, the rate per annum set forth below opposite the Level then in
effect, it being understood that the Applicable Margin for LIBOR Loans that are
Term B Loans shall be the percentage set forth under the column “LIBOR Margin
Term B Loans”, and Base Rate Loans that are Term B Loans shall be the percentage
set forth under the column “Base Rate Margin Term B Loans”.  The LIBOR Rate
Margin for Term B Loans and the Base Rate Margin for Term B Loans shall be at
Level I, provided, however, that if the Company provides annual and quarterly
financial statements and other information pursuant to Section 10.1.1 or 10.1.2,
as applicable, and the related Compliance Certificate, pursuant to
Section 10.1.3 showing for two consecutive Computation Periods that the ratio of
Total Funded Debt to EBITDA is less than 1.00 to 1.00, then at all times
thereafter, subject to the terms and conditions of this Agreement, including,
without limitation, the provisions relating to the Default Rate, the LIBOR Rate
Margin for Term B Loans and the Base Rate Margin for Term B Loans shall be at
Level II.  Notwithstanding anything contained in this paragraph to the contrary,
no reduction to LIBOR Rate Margin for Term B Loans and the Base Rate Margin for
Term B Loans shall become effective at any time when an Event of Default has
occurred and is continuing.


Level
 
Ratio of Total Funded Debt to EBITDA
 
LIBOR Rate Margin Term B Loans
   
Base Rate Margin Term B Loans
   I  
Greater than or equal to 1.00 to 1.00
    4.250 %     2.750 %
II
 
Less than 1.00 to 1.00 for two consecutive Computation Periods
    3.750 %     2.250 %



3.2. Base Rate.
 
The definition of “Base Rate” in Section 1.1 of the Credit Agreement is deleted
and replaced with the following:


“Base Rate means for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Rate plus 1/2 of 1%, (ii) the Prime Rate, or (iii) the
sum of 1.00% plus the LIBOR Rate (without giving effect to any rounding provided
for in the definition of “LIBOR Rate”) that would be applicable for an Interest
Period of one month beginning on such day (or if such day is not a Business Day,
the immediately preceding Business Day).”


3.3. Fixed Charges.
 
A definition of “Fixed Charges” is added to Section 1.1 of the Credit Agreement
in alphabetical order as follows:


“Fixed Charges means, with respect to any period of computation, the sum of
(without duplication), (i) cash Interest Expense of the Loan Parties during such
period, plus (ii) scheduled repayments of principal of all long-term Debt of any
of the Loan Parties or any of their Subsidiaries (including the Term B Loan, the
Subordinated Debt, and other interest-bearing Debt (other than the Revolving
Loan)) made during such period, plus (iii) income taxes paid in cash by the Loan
Parties and their Subsidiaries during such period, plus (iv) distributions and
dividends paid or made by the Company in cash with respect to the Company’s
Capital Securities during such period, and plus (v) redemptions and purchases by
the Company of the Company’s Capital Securities made during such period.”
 
 
3


 
3.4. Prime Rate.
 
The definition of “Prime Rate” in Section 1.1 of the Credit Agreement is deleted
and replaced with the following:


“Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time, and is a rate set by Administrative Agent
based upon various factors, including Administrative Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.”


3.5. Repayment of Term B Loans.
 
For all periods after the date of this Agreement, Section 6.4.2 of the Credit
Agreement is deleted and replaced with the following:


“6.4.2  Term  B Loans.  The Term  B Loan of each Lender with a Term B Loan
Commitment shall be paid in installments equal to such Lender’s Applicable
Percentage of the aggregate principal amount of the installments of the Term  B
Loan as follows:


Payment Date
 
Amount
 
on each March 31, June 30, and September 30
  $ 1,000,000.00  
on each December 31
  $ 7,000,000.00  



Unless sooner paid in full, the outstanding principal balance of the Term B Loan
shall be paid in full on the Term B Loan Maturity Date.”


3.6. Total Funded Debt to EBITDA Ratio.
 
For all reporting periods after the date of this Agreement, Section 11.16.1 of
the Credit Agreement is deleted and replaced with the following:


“11.16.1  Total Funded Debt to EBITDA Ratio.  Not permit, as of the last day of
any Fiscal Quarter, the ratio of Total Funded Debt to EBITDA for the Computation
Period ended on the last day of such Fiscal Quarter, to exceed the applicable
ratio set forth below:


Computation Period Ending
Ratio of Total Funded Debt to EBITDA
May 2, 2009, and July 25, 2009
3.00 to 1.00
November 14, 2009
3.50 to 1.00
February 6, 2010
3.00 to 1.00
May 1, 2010, July 24, 2010, and November 13, 2010
2.75 to 1.00
February 5, 2011, April 30, 2011, July 23, 2011, and November 12, 2011
2.25 to 1.00
February 4, 2012, and April 28, 2012
2.00 to 1.00

 
 
4


3.7. Elimination of Minimum EBITDA Covenant; Addition of Fixed Charge Covenant.
 
For all reporting periods after the date of this Agreement, Section 11.16.2 of
the Credit Agreement is deleted and replaced with the following:


“11.16.1  Minimum EBITDA minus Capital Expenditures to Fixed Charges Ratio.  Not
permit, as of the last day of any Fiscal Quarter, the ratio of (I) the result of
(a) EBITDA minus (b) Capital Expenditures to (II) Fixed Charges, for the
Computation Period ended on the last day of such Fiscal Quarter, to be less than
1.50 to 1.00, provided, however, the foregoing ratio shall be 1.40 to 1.00 for
the Fiscal Quarter ending February 2, 2010, and provided further, however, for
each the first three Fiscal Quarters of Fiscal Year 2009, the amount of Capital
Expenditures shall be deemed to be an amount equal to $5,000,000, and thereafter
the amount of Capital Expenditures shall be the actual amount thereof for such
Computation Period.”


3.8. Elimination of Interest Coverage Ratio Covenant.
 
For all reporting periods after the date of this Agreement, Section 11.16.3 of
the Credit Agreement is deleted and replaced with the following:


“11.16.3.  Intentionally Omitted.”


4.  
Representations and Warranties of Company.  

 
Company hereby represents and warrants to Administrative Agent and the Lenders
as of the date hereof that (i) Company’s execution of this Agreement has been
duly authorized by all requisite action of Company, (ii) no consents are
necessary from any third parties for Company’s execution, delivery or
performance of this Agreement, (iii) this Agreement, the Credit Agreement, and
each of the other Loan Documents, constitute the legal, valid and binding
obligations of Company enforceable against Company in accordance with their
terms, except to the extent that the enforceability thereof against Company may
be limited by bankruptcy, insolvency or other laws affecting the enforceability
of creditors rights generally or by equity principles of general application,
(iv) except as set forth on Exhibit B to this Agreement, all of the
representations and warranties contained in Section 9 of the Credit Agreement
are true and correct with the same force and effect as if made on and as of the
date of this Agreement except to the extent such representations and warranties
expressly by their terms relate only to an earlier date, (v) after giving effect
to this Agreement, there is no Unmatured Event of Default or Event of Default,
and (vi) since  February 2, 2008, there has been no event or occurrence that
would reasonably be likely to give rise to a Material Adverse Effect.  Company
hereby further represents and warrants that it has disclosed to Administrative
Agent and the Lenders all material facts and circumstances relating to the Loan
Parties’ business, assets, liabilities, properties, condition (financial or
otherwise), results of operations or prospects of the Loan Parties and their
customers.
 
5.  
Effect of Amendment.  

 
The execution, delivery and effectiveness of this Agreement shall not operate as
a waiver of any right, power or remedy of Administrative Agent or any Lender
under the Credit Agreement or any of the other Loan Documents, nor constitute a
waiver of any provision of the Credit Agreement, any of the other Loan Documents
or any existing Unmatured Event of Default or Event of Default.  Each reference
in the Credit Agreement to “the Agreement”, “hereunder”, “hereof”, “herein”, or
words of like import, shall be read as referring to the Credit Agreement as
amended by this Agreement.
 
 
5


 
6.  
Reaffirmation; Waiver of Claims.  

 
Company hereby acknowledges and confirms that as of the date hereof, (i) the
Credit Agreement and the other Loan Documents remain in full force and effect,
and (ii) Company has no defenses to its obligations under the Credit Agreement
and the other Loan Documents.  As of the date hereof, the Company has no claim
against Administrative Agent or any Lender arising from or in connection with
the Credit Agreement, this Agreement, or the other Loan Documents and any and
all such claims are waived, released and discharged (the foregoing is not
intended to waive any manifest errors in the Administrative Agent’s or any
Lender’s records with respect to the Obligations).


7.  
Governing Law.  

 
This Agreement has been executed and delivered in Chicago, Illinois, and shall
be governed by and construed under the laws of the State of Illinois without
giving effect to choice or conflicts of law principles thereunder.


8.  
Section Titles.  

 
The section titles in this Agreement are for convenience of reference only and
shall not be construed so as to modify any provisions of this Agreement.


9.  
Counterparts; Facsimile Transmissions.  

 
This Agreement may be executed in one or more counterparts and on separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Signatures to this
Agreement may be given by facsimile or other electronic transmission, and such
signatures shall be fully binding on the party sending the same.


10.  
Patriot Act Notice.   

 
Administrative Agent, each Lender and Bank of America (for itself and not on
behalf of any other party) hereby notifies each Company, each Guarantor, each
other Loan Party and each of their Subsidiaries that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56, signed into
law October 26, 2001 (the “Act”), it is required to obtain, verify and record
information that identifies each Company, each Guarantor, each other Loan Party
and each of their Subsidiaries, which information includes the name and address
of the Company, each Guarantor, each other Loan Party and each of their
Subsidiaries and other information that will allow Administrative Agent, such
Lender or Bank of America, as applicable, to identify the Company, each
Guarantor, each other Loan Party and each of their Subsidiaries in accordance
with the Act.


11.  
Fees and Expenses.  

 
Company shall promptly pay to Administrative Agent executing this Agreement all
fees, expenses and other amounts owing to Administrative Agent under the Credit
Agreement and the other Loan Documents upon demand, including, without
limitation, all reasonable fees, costs and expenses incurred by Administrative
Agent in connection with the preparation, negotiation, execution, and delivery
of this Agreement.


12.  
Incorporation By Reference.  

 
Administrative Agent, Lenders and Company hereby agree that all of the terms of
the Loan Documents are incorporated in and made a part of this Agreement by this
reference.  Administrative Agent, Lenders and Company hereby agree that this
Agreement is a “Loan Document.”


13.  
Statutory Notice - Insurance.  

 
 
6


 
The following notice is given pursuant to Section 10 of the Collateral
Protection Act set forth in Chapter 815 Section 180/1 of the Illinois Compiled
Statutes (1996); nothing contained in such notice shall be deemed to limit or
modify the terms of the Loan Documents:


UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS. THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL. YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE PURCHASE INSURANCE FOR
THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE
ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON
YOUR OWN.


14.  
Statutory Notice - Oral Commitments.  

 
Nothing contained in the following notice shall be deemed to limit or modify the
terms of the Loan Documents:


ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE. TO PROTECT YOU (BORROWER) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.


Company acknowledges that there are no other agreements between Administrative
Agent, Lenders, and Company, oral or written, concerning the subject matter of
the Loan Documents, and that all prior agreements concerning the same subject
matter, including any proposal or commitment letter, are merged into the Loan
Documents and thereby extinguished.


{remainder of page intentionally left blank; signature pages follow}



 
7

 



IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.




CPI CORP., a Delaware corporation


By: /s/Dale E. Heins
____________________________________________________________________                                                               
Name: Dale E. Heins
Title: Senior Vice President, Finance, Chief Financial Officer
 
BANK OF AMERICA, N.A. (as successor to LaSalle Bank National Association),
as Administrative Agent


By: /s/Margaret C. Dierkes
_____________________________________________________________________                                               
Name: Margaret C.
Dierkes                                                                          
Title:  Vice
President                                                             
 
BANK OF AMERICA, N.A.
(as successor to LaSalle Bank National Association), as a Lender and as Issuing
Lender


By: /s/Magaret C. Dierkes
_____________________________________________________________________                                                               
Name: Margaret C. Dierkes
Title: Vice President
 
First Bank, as a Lender


By: /s/Trevor D. Gibson
_____________________________________________________________________                                                            
Name: Trevor D.
Gibson                                                                      
Title: Assistant Vice President                              
 
Fifth Third Bank, as a Lender


By: /s/Evan J. Chu
_____________________________________________________________________                                                            
Name: Evan J.
Chu                                                                   
Title: Officer
 
Associated Bank, N.A., as a Lender
 
By: /s/Mark Weitekamp
_____________________________________________________________________                                                           
Name: Mark
Weitekamp                                                                 
Title: Vice President                              
 
The CIT Group/Equipment Financing, Inc.,  as a Lender
 
By: /s/Andrew Giangrave
_____________________________________________________________________                                                           
Name: Andrew
Giangrave                                                                 
Title: Managing Director   
 
CIFC Funding 2007-IV, Ltd., as a Lender
 
By: /s/Steve Vaclaro
_____________________________________________________________________                                                           
Name: Steve Vaclaro                                                             
Title: Co-Chief Investment Officer
 

 
Signature page to Third Amendment to Second Amended and Restated Credit
Agreement


 

 

 
Landmark VII CDO Ltd., By: Aladdin Capital Management, LLC, as Manager, as a
Lender
 
By: /s/John J. D'Angelo
_____________________________________________________________________                                                           
Name: John J.
D'Angelo                                                            
Title: Authorized Signatory
 
Landmark VIII CDO Ltd., By: Aladdin Capital Management, LLC, as Manager, as a
Lender
 
By: /s/John J. D'Angelo
_____________________________________________________________________                                                           
Name: John .
D'Angelo                                                            
Title: Authorized Signatory
 
Landmark IX CLO Ltd., By: Aladdin Capital Management, LLC, as Manager, as a
Lender
 
By: /s/John J. D'Angelo
_____________________________________________________________________                                                           
Name: John J. D'Angelo                                                        
Title: Authorized Signatory
 
Greycock CDO Ltd., By: Aladdin Capital Management, LLC, as Manager, as a Lender
 
By: /s/John J. D'Angelo
_____________________________________________________________________                                                           
Name: John J. D'Angelo                                                        
Title: Authorized Signatory
 
Banc of America Capital Solutions LLC, as a Lender
 
By: /s/Kenneth M. Zoeller
_____________________________________________________________________                                                           
Name: Kenneth M. Zoeller                                                      
Title: Managing Director
 
Pangaea CLO 2007-1 LTD, By: Pangaea Asset Management, LLC, its Collateral
Manager, as a Lender
 
By: /s/Matthew Nels
_____________________________________________________________________                                                           
Name: Matthew Nels                                                      
Title: Assistant Secretary
 
Sargas CLO I Ltd., By: Sargas Asset Management, LLC, its Portfolio Manager,
as a Lender
 
By: /s/Matthew Nels
_____________________________________________________________________                                                           
Name: Matthew Nels                                                     
Title: Assistant Secretary
 
TELOS CLO 2006-1, LTD, By: Tricadia Loan Management, LLC, as a Lender
 
By: /s/John J. McCormick III
_____________________________________________________________________                                                           
Name: John J. McCormick,
III                                                              
Title: Managing Director
 
TELOS CLO 2007-2, LTD, By: Tricadia Loan Management, LLC, as a Lender
 
By: /s/John J. McCormick, III
_____________________________________________________________________                                                           
Name: John J. McCormick,
III                                                     
Title: Managing Director
 


Signature page to Third Amendment to Second Amended and Restated Credit
Agreement



EXHIBIT A


DOCUMENTS AND REQUIREMENTS


 
1.  
Third Amendment to Second Amended and Restated Credit Agreement.

 
 
2.  
Unconditional Reaffirmation of Guaranty and Amendment of Guarantors.

 
 
3.  
Resolutions of the Company, certified by the corporate secretary or an assistant
secretary of the Company, authorizing the Third Amendment to Second Amended and
Restated Credit Agreement.

 
 


 

 
1

 



EXHIBIT B


 
UPDATES TO DISCLOSURE SCHEDULE
 
 
NONE
 
 


 

 
1

 

UNCONDITIONAL REAFFIRMATION OF GUARANTY
 
        Each of the undersigned has reviewed the Third Amendment to Second
Amended and Restated Credit Agreement, by and among CPI Corp., a Delaware
corporation (Company) and Bank of America, N.A. (as successor to LaSalle Bank
National Association) (Bank of America), as Administrative Agent, and Bank of
America and the other lenders, as Lenders (the Third Amendment), and all other
documents and financial statements the undersigned deems necessary relating to
the Borrower.  Capitalized terms used herein, but not defined herein, unless
otherwise noted, shall have the meanings set forth in the Third Amendment or, if
not defined therein, as defined in that certain Guaranty and Collateral
Agreement dated as of November 30, 2005, to which the undersigned, the Company
and the Administrative Agent are a party (the Guaranty and Collateral
Agreement).
 
        Each of the undersigned acknowledges and consents to all changes set
forth in the Third Amendment, and agrees that all such changes are in the best
interests of Company and each of the undersigned.  In consideration of financial
accommodations granted and which may hereafter be granted to Company by
Administrative Agent and the Lenders, in consideration of Administrative Agent’s
and the Lenders’ reliance on the Guaranty and Collateral Agreement and in
reliance on the Guaranty Agreement dated April 15, 2005 (the April Guaranty),
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each of the undersigned irrevocably and
unconditionally reaffirms pursuant to the terms of the Guaranty and Collateral
Agreement and pursuant to the terms of the April Guaranty, each of which it is a
party to, its unconditional continuing guarantee of the payment and performance
of all Company Obligations, and the undersigned further agrees that the validity
and enforceability of the Guaranty and Collateral Agreement and the April
Guaranty to which it is a party is not and shall not be affected in any way or
manner by the Third Amendment.
 
        Each Guarantor hereby unconditionally reaffirms, covenants, represents,
warrants, acknowledges and confirms to Administrative Agent, the Issuing Lender
and each Lender that (i) the Guaranty and Collateral Agreement, the April
Guaranty, and each other Loan Document to which it is a party is in full force
and effect, (ii) this Reaffirmation has been duly authorized by such Guarantor’s
governing body, members or shareholders, as the case may be, (iii) no consents
are necessary from any third Person for such Guarantor’s execution, delivery or
performance of this Reaffirmation which have not been obtained, (iv) this
Reaffirmation, the Guaranty and Collateral Agreement, the April Guaranty, and
each other Loan Documents to which it is a party constitutes the legal, valid
and binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms except as the enforcement thereof may be limited by
bankruptcy, insolvency or other laws related to creditors rights generally or by
the application of equity principles, (v) the Guaranty and Collateral Agreement,
the April Guaranty, and each other Loan Documents to which it is a party are
each hereby reaffirmed and ratified without qualification and are and remain in
full force and effect, except that on and after the date hereof all references
in the Guaranty and Collateral Agreement, and the April Guaranty to which it is
a party to “the Loan Agreement” or “the Credit Agreement,” or words of like
import referring to the Credit Agreement shall mean the Credit Agreement as
amended by the Third Amendment, (vi) the Liens granted by such Guarantor and
each other Guarantor in favor of the Administrative Agent under the Guaranty and
Collateral Agreement, the Collateral Documents, and the other Loan Documents
secure all the Obligations and all the Guarantor Obligations, are perfected,
continue in full force and effect, and are hereby reaffirmed, and such Guarantor
reaffirms and grants a Lien in favor of Administrative Agent on all of its
Collateral, and each Guarantor and confirms and agrees that to the extent that
any such Loan Document purports to grant, assign or pledge to the Administrative
Agent a security interest in or Lien on, any Collateral as security for the
Obligations and the Guarantor Obligations and that such pledge, assignment
and/or grant of the security interest or Lien is hereby ratified and confirmed
in all respects, and (vii) each of the representations and warranties made by
the Guarantors under the Guaranty and Collateral Agreement, the April Guaranty,
each Existing Loan Document, and the other Loan Documents to which it is a party
are true and correct as of the date hereof (except to the extent modified herein
by updates to the disclosure schedules or in the Credit Agreement).
 
 

 
1


Each Guarantor hereby unconditionally reaffirms, covenants, represents,
warrants, acknowledges and confirms to Administrative Agent, the Issuing Lender
and each Lender that (i) such Guarantor has no defenses to its obligations under
the Credit Agreement, the Guaranty and Collateral Agreement, the April Guaranty,
and each other Loan Documents to which it is a party arising out of or relating
to any facts or circumstances existing on or before the date hereof, known or
unknown, to the Guarantor, the Company or any Loan Party, and (ii) as of the
date hereof, the Guarantor has no claim against Administrative Agent, any
Existing Lender, the Issuing Lender or any Lender arising from or in connection
with the Credit Agreement, the Guaranty and Collateral Agreement, the April
Guaranty, and each other Loan Documents to which it is a party and any and all
such claims are waived, released and discharged (the foregoing is not intended
to waive any manifest errors in the Administrative Agent’s or any Lender’s
records with respect to the Obligations).


{remainder of page intentionally left blank; signature page follows

 
2

 

Each Guarantor has caused this Unconditional Reaffirmation to be duly executed
and delivered by their duly authorized officers as of the date first set forth
above.


Dated and effective as of April 14, 2009.




CONSUMER PROGRAMS INCORPORATED, a Missouri corporation, as a Guarantor


By: /s/Dale Heins
_________________________________________________________________
Name: Dale Heins
Title: SVP Finance/CFO/Treasurer
 
CPI CANADIAN HOLDINGS, INC., a Delaware corporation, as a Guarantor


By: /s/Dale Heins
_________________________________________________________________
Name: Dale Heins
Title: SVP Finance/CFO/Treasurer



CPI IMAGES, L.L.C., a Missouri limited liability company, as a Guarantor


By:  Consumer Programs Incorporated, a Missouri corporation, as its Manager
 
By: /s/Dale Heins
________________________________________________________________
Name: Dale Heins
Title: SVP Finance/CFO/Treasurer

 
CPI INTERNATIONAL HOLDINGS, INC., a Delaware corporation, as a Guarantor


By: /s/Dale Heins
________________________________________________________________
Name: Dale Heins
Title: SVP Finance/CFO/Treasurer




TEXAS PORTRAITS, L.P., a Delaware limited partnership


By:  Consumer Programs Incorporated, a Missouri corporation


By: /s/Dale Heins
_______________________________________________________________
Name: Dale Heins
Title: SVP Finance/CFO/Treasurer




3




Agreed and accepted as of April 14, 2009:


BANK OF AMERICA, N.A.
(as successor to LaSalle Bank National Association),
as Administrative Agent




By: /s/Margaret C. Dierkes
_________________________________________          
Name: Margaret C. Direkes
Title: Vice President                         




{end of signatures}



 
4
 
